Case 1:19-cv-02855-RER Document19 Filed 11/11/19 Page 1 of 1 PagelD #: 78

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

ANTON KATZ,
Plaintiff,
-against- Case Number; 19-cv-02855-RER

TESLA,
Defendant.

STIPULATION FOR SELECTION OF ARBITRATOR
{TIS HEREBY STIPULATED AND AGREED by and between the undersigned parties:
L. The following Arbitrator has been selected from the Court’s Panel of Arbitrators

Name of Arbitrator: Joseph J. Ortego, Esquire

Firm: Nixon Peabody

Address: 50 Jericho Quadrangle, Suite 300, Jericho, NY 11753-2728

Telephone: 516-832-7500 Fax: 516-832-7555

Email: JOrtego@nixonpeabody.com

2. The above named Arbitrator’s appointment is in compliance with the standards set forth

in Section 455, Title 28 U.S. Code.
3, The hearing will be held on December 3, 2019

4, The hearing will take place at Nixon Peabody. 55 West 46'" St. New York, NY 10036

Dated: fe Ae.

   

 

 

 

- hen D. Silverman, Esquire Michael'Y. wa y i SC uke
KIMMEL & SILVERMAN, P.C, LAVIN, CEDRONE, GRAVBR, BOYD & DiSipro
Attorney for Plaintiff, Anton Katz Attorney for Defendant Tesla, Ine.

(incorrectly captioned as “Tesla”)

2110528vi
